UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 ABDUL RAZAK ALI,                              )
                                               )
                      Petitioner,              )
                                               )
               v.                              )    Civil Case No. 10-1020 (RJL)
                                               )
 BARACK H. OBAMA,i et af.,                     )
                                               )
                      Respondents.             )




                                    FINAL JUDGMENT
                                                   h....
                                      (March~, 2011)

       For the reasons set forth in this Court's public Memorandum Order of January 11,

2011 and for the reasons set forth in this Court's Classified Memorandum Opinion of

February 28, 2011, it is hereby

       ORDERED that Petitioner Ali's petition for a writ of habeas corpus is DENIED.

       SO ORDERED.




       1       Pursuant to Federal Rule of Civil Procedure 25( d), if a public officer named
as a party to an action in his official capacity ceases to hold office, the court will
automatically substitute that officer's successor. Accordingly, the Court substitutes
Barack H. Obama for George W. Bush.